DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 22,25-27 and 29-33 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Meyer et al. (US 2011/0129425), for the reasons set forth in the previous office action filed 3/17/2020.
Claim(s) 22,25-27 and 29-33 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Welzig et al. (US 10,064,961), for the reasons set forth in the previous office action filed 3/17/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22,25-27 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2011/0129425), for the reasons set forth in the previous office action filed 3/17/2020.
Claim 22,25-27 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welzig et al. (US 10,064,961), for the reasons set forth in the previous office action filed 3/17/2020.
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
	Applicants assert that since the office has determined in Patent 10,653,804 that the processes of Meyer and Welzig are different for the reaction temperatures which 
The examiner respectfully disagrees. First it is noted there is no product by process type of limitation in the pending claims for the temperature used to make the contrast agent. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore the divisional application, now patent 10,653,804, was drawn to a method of making the contrast agent while the current application is drawn to the contrast agent. The divisional application was allowed based on the method steps claimed including the operating temperatures which were not disclosed in the cited art. However since the instant claims are drawn to a contrast agent the method to make it does not lead to a patentable distinction unless it leads to a different product. Thus even if the current application was amended to recite a product by process type of limitation it would not lead to a patentable distinction unless applicants can prove the product is different. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
It appears from applicants specification the low residual amounts of remnant Gd and chelate were a result of adding Gd to an aqueous solution of chelating ligand (DTPA) with stirring, raising the temperature to 95oC and stirring for 3 hours plus one more, verifying absence of Gd by Xylenol orange assay, adding more chelate if Gd is present above the claimed amounts and adding megluamine until the pH is between 7.0 to 7.5. 
Meyer discloses a process in which chelate and lanthanide are mixed in aqueous solution, raising the temperature up to 100oC for a duration up to 3 hours, then the stoichiometric amounts of either the ligand or lanthanide are adjusted by measuring the amount of free lanthanide using an assay of Xylenol orange until they are 0 for lanthanide and as low as 0.002% for chelate, then lastly adding megluamine to adjust pH to about 7. The claims are clearly drawn to a product and Meyer clearly discloses 0.002-0.4 mol % free ligand (DOTA) and no residual Gd. Indeed Meyer discloses additional steps to purify and adjust the purity by adjusting the stoichiometric amounts of either ligand or lanthanide and use of chelex resin said to remove any residual Gd. From this disclosure the examiner still believes he has good reason to conclude that Meyer’s product has the same low residual amounts of free Gd and ligand claimed.
With regard to Welzig, this reference discloses a process in which Gd is added to an aqueous solution of DOTA, heated up to 95oC, then the amount of free DOTA or free Gd is determined, adding free DOTA or free Gd in a way such that no free Gd is present, carrying out complexation at elevated temperature (up to 95oC) and adding Welzig clearly indicates that the percent of Gd is zero in the examples and discloses the stoichiometric amounts of chelate and Gd are adjusted so that these low amounts are realized. 
There are several factors besides just temperature and time with regard to producing the low residual levels of Gd. As noted above the examiner believes that the conditions and purification steps used in Meyer and Welzig would lead to contrast agent with the low amounts of Gd that is disclosed in each reference and within the claimed range. Applicants have not shown that over the breaeth of reaction conditions and purification steps disclosed in each reference they would not necessarily produce a contrast agent with the low amounts of residual free ligand, free Gd and solvent claimed.
Also with regard to the obviousness rejections, the MPEP notes that the issue is whether claims to a pure material are nonobvious over the prior art. In reBergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.  See MPEP 2144.04 VII [R-10.2019]. As noted in the previous rejections and above in his response the examiner believes that over the range of conditions and 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /JAMES W ROGERS/ Primary Examiner, Art Unit 1618